DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 08/17/2022.
Claims 47-48, 50-56, 58-62, 66 and 68-72 remain pending in the application.
The 35 USC 112, first paragraph rejection of claims 54-56, 60-62, 68-70 and 72 have been withdrawn in light of the Applicants’ persuasive arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47-48, 50-53, 58 and 71 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polonsky et al. (US 2008/0187915) in view of Xu et al. (US 2012/0037919), Martin et al. (US 2008/0025875) and Peng et al. (US 2010/0327255). 
Addressing claims 47-48, 52 and 71, Polonsky discloses a method for characterizing a biomolecule 112 parameter, comprising the steps of:
	providing a solid-state nanopore 105 in a membrane comprising a conductor-dielectric stack (stack comprising conductive layers 106-108 and dielectric layers 115-116), wherein said membrane separates a first fluid compartment 103 from a second fluid compartment 104 and said conductor comprises conductor layers (106-108) and said solid-state nanopore has a constant diameter (figs. 1 and 3);
	providing the biomolecule 112 in said first fluid compartment (fig. 1 and paragraph [0029]);
	applying an electric field across said membrane and driving said biomolecule through said nanopore to said second fluid compartment under said applied electric field [0029]; and
	monitoring an electrical parameter across the membrane or along a plane formed by the membrane as the biomolecule transits the nanopore, thereby characterizing said biomolecule parameter [0048];
	wherein said conductor-dielectric stack comprises:
	a plurality of conductive layers (106-108) that form an outermost conductor layers 106 and 108 and one or more central conductor layer 107 positioned between the outermost conductor layers, wherein adjacent conductor layers are separated by a dielectric layer (115 or 116); and said method further comprises:
	independently energizing the outermost conductor layers to slow down passage of the biomolecule (fig. 2 shows the outermost conductor layers are energized in lock mode to lock the biomolecule in a desired position) and the central conductor layer for measuring a time-course or electric potential or transverse current along said conducting layer during said biomolecule transit through said nanopore, thereby characterizing a sequence or length of said biomolecule (paragraph [0048] discloses measuring the tunnel current between the electrodes that corresponds to the step of measuring transverse current along the conductor layer during biomolecule transit).

Polonsky is silent regarding the conductor layers comprise conductor nanoribbons formed from an atomically thin electrically conducting layer of graphene, the step of monitoring the electrical parameter by field effect sensing with the conductor nanoribbon and the hybrid-biological solid-state nanopore comprises a protein.

Xu discloses a method of measuring current as a biomolecule traverses a nanopore similarly to that of Polonsky; wherein, the conductors for measuring the current are made of graphene with a thickness between 0.3 – 0.7 nm [0009-0011, 0024], which is the equivalence to the claimed “atomically thin electrically conducting layer”, in order to meet the resolution requirements for detecting a single base in a single-stranded DNA for DNA sequencing [0024].  Xu further discloses electrical contact pads 4 for measuring the current detected by the nanoribbon.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the conductors of Polonsky with the graphene nanoribbon disclosed by Xu in order to enhance the resolution of the device for detecting individual DNA bases for DNA sequencing (Xu, [0024]).

Peng discloses a solid-state nanopore having made of conductor-dielectric stack and has a constant diameter (figs. 1 and 4) for characterizing the DNA sequence, similarly to that of Polonsky.  Peng further discloses the step of measuring the tunneling current across the membrane or along a plane formed by the membrane as the biomolecule transits the nanopore by field effect sensing with the conductive layer [0020-0023].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify step of monitoring the tunneling current across the membrane or along a plane formed by the membrane of Polonsky with the known step of monitoring the tunneling current across the membrane or along a plane formed by the membrane as the biomolecule transits the nanopore by field effect sensing with the conductive layer as disclosed by Peng in order to obtain the predictable result of manipulating the movement of the DNA molecule through the nanopore and measuring the tunneling current for characterizing the sequence of DNA molecule (Rationale B, KSR decision, MPEP 2143; Peng, [0021-0023]).

Martin discloses a nanopore device for characterizing biomolecule similarly to that of Polonsky; wherein, the hybrid biological solid-state nanopore comprises a protein (fig. 15B shows a nanopore having constant diameter comprising a protein channel sensing element; the protein channel sensing element is alpha hemolysin protein channel).

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify nanopore of Polonsky with the protein channel sensing element as disclosed by Martin in order to improve the specificity of the nanopore to a target biomolecule (Martin, [0021, 0024-0025, 0186-0187 and 0191]).

Addressing claim 50, Peng discloses the method further comprising field effect gaiting by independently electrically biasing one of the conductive layer to provide electrical gating of said nanopore [0020] and wherein said biasing is by electrically connecting an electrode to an individual conductor layer embedded in the conductor-dielectric stack (fig. 1 and paragraphs [0020 and 0026]), and said biasing modifies an electric field in the nanopore generated by the applied electric field across the membrane [0026-0029].

Addressing claim 51, Peng discloses the insulating layers of the conductor-dielectric stack are made of silicon nitride [0029]; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art.

Addressing claim 53, the limitation of current claim is drawn to the method of forming the dielectric layer that does not structurally differentiate the claimed dielectric layer from that of the prior art (MPEP 2113).

Addressing claim 58, Polonsky discloses electrical contacts (120-122) for the electrodes.

Claim 59 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polonsky et al. (US 2008/0187915) in view of Xu et al. (US 2012/0037919), Martin et al. (US 2008/0025875) and Peng et al. (US 2010/0327255) as applied to claims 47-48, 50-53, 58 and 71 above, and further in view of Nelson et al. (Nano Letters, 2010, 10, 3237-3242).
Addressing claim 59, Polonsky, Xu, Martin and Peng are silent regarding the limitation of current claim.
Nelson discloses a nanopore device for detecting DNA sequence; wherein, the nanopore device comprises graphene nanoribbon through which the nanopore is formed (fig. 1).  The graphene nanoribbons have a width of 3.3 nm and the nanopore has a diameter of 1.45 nm (page 3238 last paragraph of the left column and description of figure 2); therefore, the diameter of the nanopore relative to the width of the nanoribbon falls within the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Polonsky in view of Xu with the nanoribbon and the nanopore having the width and diameter, respectively, disclosed by Nelson in order to obtain the predictable result of detecting the base sequence of the DNA biomolecule (Rationale B, KSR decision, MPEP 2143).

Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polonsky et al. (US 2008/0187915) in view of Xu et al. (US 2012/0037919), Martin et al. (US 2008/0025875) and Peng et al. (US 2010/0327255) as applied to claims 47-48, 50-53, 58 and 71 above, and further in view of Dugas et al. (US 6,616,895).
Addressing claim 66, Polonsky is silent regarding the vertically adjacent nanoribbons have an offset longitudinal direction with respect to each other that is between 10o and 130o.

Dugas discloses a nanopore device having at least two vertically adjacent electrode layers (fig. 10), through which the nanopore traverses in a direction that is transverse to a longitudinal direction of the electrode and wherein vertically adjacent electrode have an offset longitudinal direction with respect to each other that is between 10o and 130o (fig. 10).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Polonsky in view of Xu and Peng to have the vertically adjacent nanoribbon layers to have an offset longitudinal direction with respect to each other that is between 10o and 130o as disclosed by Dugas in order to reduce the cost of manufacturing while maintaining high degree of precision in term of molecule detection (col. 9 ln 1-32).

Claims 54-56, 60, 69-70 and 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng et al. (US 2010/0327255) in view of Xu et al. (US 2012/0037919) and Martin et al. (US 2008/0025875).
Addressing claims 54, 56, 69-70 and 72, Peng discloses a device for characterizing a biomolecule parameter, said device comprising:
a membrane 105 comprising:
	a first surface (the top surface or alternatively the upper surface of the top guard electrode in paragraph [0028]) and a second surface (the bottom surface or alternatively the bottom surface of the bottom guard electrode in paragraph [0028]) opposite said first surface, wherein said membrane separates a first fluid compartment (the upper fluid compartment) comprising said first surface from a second fluid compartment (the lower fluid compartment) comprising said second surface;
	a conductor/dielectric stack 105 positioned between said first surface and said second surface, wherein said conductor/dielectric stack comprises at least three conductor layers (102, 104 and 105) that form a top (104), a bottom (105) and one or more middle conductor layers (102), with adjacent conductor layers separated by a dielectric layer (101 and 103); and
	 a solid-state nanopore 107 through said membrane that fluidically connects said first compartment, wherein said solid-state nanopore has a constant diameter (fig. 1);
a power supply 110 in electrical contact with said top and bottom conductor layers (fig. 1) of the membrane to provide an electric potential difference between said first fluid compartment and said second fluid compartment; and
a detector (ammeter 109) to detect an electric current through said nanopore [0008] as a biomolecule transits said nanopore under an applied electric potential difference between said first and second fluid compartments (paragraph [0022] discloses macro ions, such as DNA, is transported through the nanopore under the potential difference between the first and second fluid compartments), wherein said detector comprises a field effect sensor formed from the power supply 110 in electrical contact with at least one of said middle conductor layer 102 (the power supply 110 is in contact with the middle conductor layer 102 when voltage is applied to the middle conductor as the gate electrode), wherein said electric potential difference of said top and bottom conductor layers provides independently controlled gating (from energizing the middle conductor), and said at least one middle conductor layer 102 is electrically isolated from said top and bottom conductor layers for control and characterization of the nanopore electric field (the middle conductor 102 acts as gating electrode for modulating the ionic current flowing through the nanopore, which encompasses controlling and characterization of the nanopore electric field).

Peng is silent regarding the nanopore comprising a protein and the at least one middle conductor layer is an atomically thin electrically conducting layer that is a graphene nanoribbon.

Xu discloses a method of measuring current as a biomolecule traverses a nanopore similarly to that of Peng; wherein, the conductors for measuring the current are made of graphene with a thickness between 0.3 – 0.7 nm [0009-0011, 0024], which is the equivalence to the claimed “atomically thin electrically conducting layer”, in order to meet the resolution requirements for detecting a single base in a single-stranded DNA for DNA sequencing [0024].  Xu further discloses electrical contact pads 4 for measuring the current detected by the nanoribbon.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the conductors of Peng with the graphene nanoribbon disclosed by Xu in order to enhance the resolution of the device for detecting individual DNA bases for DNA sequencing (Xu, [0024]).

Martin discloses a nanopore device for characterizing biomolecule similarly to that of Peng; wherein, the hybrid biological solid-state nanopore comprises a protein (fig. 15B shows a nanopore having constant diameter comprising a protein channel sensing element; the protein channel sensing element is alpha hemolysin protein channel). The alpha hemolysin protein channel is the receptors of claim 69, the protein contains an aperture that is the nanopore of claim 70 and the alpha hemolysin protein of claim 72.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify nanopore of Peng with the protein channel sensing element as disclosed by Martin in order to improve the specificity of the nanopore to a target biomolecule (Martin, [0021, 0024-0025, 0186-0187 and 0191]).

Addressing claim 55, in the modified device of Peng in view of Xu, the top and bottom electrodes are made of graphene as that of the middle conductor layer.  Peng further discloses the gate electrode is electrically connected to a source electrode (the conducting line between the gate electrode and the power supply) powered by said power supply 110.  With regard to the limitation “wherein said top and/or bottom conductor layers form one or more gate electrodes”, the limitation is drawn to the intended use of the electrodes that does not structurally differentiate the claimed conductor layers from that of the prior art.  In instant situation, the top and bottom electrodes of Peng are connected to the power supply; therefore, they are structurally capable of being the gate electrodes.

Addressing claim 60, fig. 1 of Peng discloses the gate electrode is in electrical isolation (being sandwiched between two electrically insulating layers) to provide independent control of the electric field in and/or adjacent to the nanopore.

Claim 61 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng et al. (US 2010/0327255) in view of Xu et al. (US 2012/0037919) and Martin et al. (US 2008/0025875) as applied to claims 54-56, 60, 69-70 and 72 above, and further in view of Polonsky et al. (US 2008/0187915).
Addressing claim 61, Peng is silent regarding two or more independently biased gate electrodes.

Polonsky discloses multiple independently biased gate electrodes (106, 107 and 108) for controlling the movement of biomolecule through the nanochannel (figs. 1-2).

At the time of the invention, one of ordinary skill in the art would have found it obvious to modify the device of Peng with two or more gate electrodes as disclosed by Polonsky in order to exert greater control of the movement of the biomolecule through the nanopore for further characterization and sequencing (Polonsky, figs. 1-2, [0048-0049]).

Claims 62 and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng et al. (US 2010/0327255) in view of Xu et al. (US 2012/0037919) and Martin et al. (US 2008/0025875) as applied to claims 54-56, 60, 69-70 and 72 above, and further in view of Dugas et al. (US 6,616,895).
Addressing claims 62 and 68, Peng in view of Xu satisfies the limitation there are at least two vertically adjacent graphene layers that are nanoribbons, through which said nanopore transits in a transverse direction to a longitudinal direction of said graphene layer.
Peng, Xu and Martin are silent regarding the vertically adjacent nanoribbons have an offset longitudinal direction with respect to each other that is between 10o and 130o.

Dugas discloses a nanopore device having at least two vertically adjacent electrode layers (fig. 10), through which the nanopore traverses in a direction that is transverse to a longitudinal direction of the electrode and wherein vertically adjacent electrode have an offset longitudinal direction with respect to each other that is between 10o and 130o (fig. 10).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Peng in view of Xu to have the vertically adjacent nanoribbon layers to have an offset longitudinal direction with respect to each other that is between 10o and 130o as disclosed by Dugas in order to reduce the cost of manufacturing while maintaining high degree of precision in term of molecule detection (col. 9 ln 1-32).
With regard to the limitation of claim 62, Dugas discloses the diameter of the channel is approximately 10 nm (col. 5 ln 55-61), which implicitly means that the overlapping area between the vertically adjacent electrodes in fig. 10 is greater than 100 nm2 that includes the claimed value.  Therefore, lacking evidence showing criticality regarding the claimed area of the overlap region area, the claimed overlap region area would have been obvious to one of ordinary skill in the art in optimizing the shape and size of the vertically aligned nanoribbon electrodes.

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 47-48, 50-53, 58 and 71 as being unpatentable over the disclosure of Polonsky in view of Xu, Martin and Peng, the Applicants argued that due to the differences in the processes of Polonsky and Martin, the protein taught in Martin is fundamentally incompatible with the teaching of Polonsky because it is no longer the electrostatic potential well that controls the polymer position but rather polymer-protein binding that arrests polymer translocation through the nanopore.  The argument is not persuasive because the teaching of Martin is not incompatible but rather is complementary to the teaching of Martin based on the above modification for the following reasons.  As discussed above, the modification requires the incorporation of the protein channel shown in fig. 15B of Martin with the nanochannel disclosed by Polonsky, similarly to the set up shown in fig. 15B of Martin.  The protein channel acts as prescreening mechanism that improves the specificity of the sensing device.  Martin further discloses interaction between the target analyte, that translocates the protein channel, with the surface of the nanochannel that indicates the presence and concentration of the target analyte [0187].  However, the technique of Martin can only measure the presence and concentration of the target analyte without the ability to sequence the target analyte when it is a DNA molecule like that of Polonsky.  The interaction between the target analyte and the surface of the nanochannel that gives rise to the current blockage event as disclosed by Martin is analogous to the immobilization of the target analyte via electrostatic well disclosed by Polonsky; however, the technique of Polonsky not only allows one to detect the presence of the target analyte but also the sequence of the target analyte [0032] based the current-blockage events between the conductors in the conductor-dielectric stack.  It is apparent that in the modified method of Polonsky in view of Martin, the protein channel of Martin improves the specificity of the device by filtering the target analyte to the nanochannel where it is sequenced by the electrostatic control method of Polonsky.  Therefore, the protein channel disclosed by Martin is not incompatible with the method of Polonsky as argued by the Applicants but is complementary to the method of Polonsky.  For the reasons above, Examiner maintains the position that claims 47-48, 50-53, 58 and 71 are unpatentable over the disclosure of Polonsky in view of Xu, Martin and Peng.  
The arguments regarding the rejection of claims 59 and 66 are also not persuasive because the argument regarding the rejection of claim 47 is not persuasive.
With regard to the rejection of claims 54-56, 60, 69-70 and 72 as being unpatentable over the disclosure of Peng in view of Xu and Martin, the Applicants argued that modifying the teaching of Peng with the protein of Martin would adversely impact the ability to control ion flow as taught by Peng because a protein can be a charged molecule that will influence and impact the ability to control charge through a passage, particularly a nanochannel having small effective dimensions.  The argument is not persuasive.  The proposed modification would not adversely impact the ability to control ion flow as taught by Peng because the ability to control ion flow depends on turning on and off the gate electrode, which does not have anything to do with the protein molecule recognition agent disclosed by Martin.  There would be no ion flow if the gate electrode is turned off and ions only flow when the gate electrode is turned on.  Peng further discloses the flow of ions, such as proteins in paragraph [0022], through the nanochannel without stating any effect that would have on the ability to turning on or off the gate electrode that controls the flow of ion through the nanochannel.  It appears that the presence of charged molecules, such as proteins, does not affect the ability to turn on and off the gate electrode in any way because charged molecules would not be able to flow through the channel without turning on the gate electrode.  
Peng further discloses a method of controlling the flow of ions through the nanochannel without providing any way to discriminate the ions to target specific ions, such as a specific target protein or specific target DNA (it is noted that Peng discloses in paragraph [0022] ions include charged biomolecules such as DNA and proteins).  This weakness of Peng’s method is remedied by the disclosure of Martin, which introduces a protein molecular recognition agent that binds to a target analyte that partially blocks the opening of the nanochannel [0025] and the changes in ion flow through the nanochannel due to the binding event is indicative of the presence of the target analyte.  It is apparent that the binding event disclosed by Martin happens upstream from the location of the gate electrode disclosed by Peng and happens independently of the actuation of Peng’s gate electrode to turn on and off the flow of ions through the channel.  In the modified method of Peng in view of Martin, the flow of ions is reflective of the binding event between the molecular recognition target and the target analyte is detected by the ammeter disclosed by Peng [0045] when the gate electrode is turned on and the flow of ions through the nanochannel is measured.  
The commonality between the teaching of Peng and Martin is the detection of ion flow through the nanochannel that is indicative of the presence of analyte.  Peng only discloses a method of stop and start the flow of ions through the nanochannel without any mechanism to correlate the modulation of ionic flow through the nanochannel with a presence of a specific analyte.  Martin remedies Peng’s weakness by providing a mechanism for deducing the presence and concentration of a target analyte by the modulation of ionic flow through the nanochannel via the binding event between the target recognition agent and a target analyte.  Therefore, contrary to the Applicants’ assertion, modifying the method of Peng with the teaching of Martin would not adversely affect the ability to control ion flow since the binding event disclosed by Martin happens independently of the actuation of the gate electrode that controls the ion flow.  The teaching of Martin would actually improve the method of Peng by improving the specificity of Peng’s method for the detection of a specific target analyte.  For the reasons above, Examiner maintains the position that claims 54-56, 60, 69-70 and 72 are unpatentable over the disclosure of Peng in view of Xu and Martin.
The arguments regarding the rejection of claims 61-62 and 68 are also not persuasive because the argument regarding the rejection of claim 54 is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/29/2022